Status of Application

Acknowledgement is made of amendments filed 01/20/2021. Upon entering the amendments, claim 17 is amended and claims 1-12 and 23-28 are pending and presented for the examination.
Indefiniteness Rejections Withdrawn
2.	Applicant remarks are persuasive at showing that instant claims 1, 6-12, and 23-28 are not indefinite under USC because the terms SiOC and silicon oxycarbide are defined specifically in the instant Specification to encompass materials containing Si, O, and C in any amounts. Therefore, these grounds of rejection are withdrawn.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-12, and 23-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt et al (US 2012/0328886).
claim 1, Schmidt et al teaches an article comprising a layer made from a SiOC composition. Schmidt teaches that said SiOC composition should be free of impurities apart from trace impurities (see paragraph 0021). One of ordinary skill in the art would have understood that this teaching of only trace impurities would encompass purities of at least 99.99%. As such, each limitation of the instant claim 1 is taught and suggested by Schmidt, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claims 4-5, the Schmidt layer is a solid ceramic material (see paragraph 0030). 
Regarding claims 6-10, the claims further specify the degrees of impurities allowed to be present in the SiOC compositions. These further limited amounts, and higher purities, would also have been obvious to one of ordinary skill in the art. Schmidt teaches that the SiOC layer must be free of other materials, and that any impurities should be trace (i.e. minimized). This is a teaching that lowering impurity levels leads to improved layer performance, and is thus a showing that impurity level is a result effective variable. As such, one of ordinary skill would have been enabled to perform the obvious step of reducing impurity levels and increasing purity, and by doing so would reduce the element contents of instant claims 6-9 to levels below 100 ppm or 50 ppm. A purity of 100% would also be obviously advantageous to a skilled artisan, and thus a purity of greater than 99.999% would be obtained through adjusting impurities to a low level, as enabled by the Schmidt teachings. Each limitation of the instant claims 6-10 is therefore rendered obvious by the teachings and the prior art of record, and the claims are obvious and not patentably distinct. 
Regarding claims 11-12, as shown above, Schmidt teaches a SiOC solid material that is preferably 100% pure (free of impurity). As such, a skilled artisan would have had motivation for forming silicon oxycarbide materials with purities exceeding those of claims 11 and 12. 
Regarding claim 23, Schmidt et al teaches an article comprising a solid layer made from a SiOC (silicon oxycarbide) composition. Schmidt teaches that said SiOC composition should be free of impurities apart from trace impurities (see paragraph 0021). One of ordinary skill in the art would have understood that this teaching of only trace impurities would encompass levels below 10 ppm. As such, each limitation of the instant claim 23 is taught and suggested by Schmidt, and the claim is obvious and not patentably distinct over the prior art of record.
	Regarding claim 24, the Schmidt layer is a solid ceramic material (see paragraph 0030). 
Regarding claim 25, Schmidt et al teaches an article comprising a solid layer made from a SiOC (silicon oxycarbide) composition. Schmidt teaches that said SiOC composition should be free of impurities apart from trace impurities (see paragraph 0021). One of ordinary skill in the art would have understood that this teaching of only trace impurities would encompass levels below 10 ppm. As such, each limitation of the instant claim 25 is taught and suggested by Schmidt, and the claim is obvious and not patentably distinct over the prior art of record.
	Regarding claim 26, the Schmidt layer is a solid ceramic material (see paragraph 0030). 
Regarding claim 27, Schmidt et al teaches an article comprising a solid layer made from a SiOC (silicon oxycarbide) composition. Schmidt teaches that said SiOC composition should be free of impurities apart from trace impurities (see paragraph 0021). One of ordinary skill in the art would have understood that this teaching of only trace impurities would encompass levels below 10 ppm. As such, each limitation of the instant claim 27 is taught and suggested by Schmidt, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 28, the Schmidt layer is a solid ceramic material (see paragraph 0030). 
Allowable Subject Matter
6.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a composition according to instant claim 1 and having the C, Si, and O ranges of the instant claims 2 or 3. 
Response to Arguments
7.	Applicant’s arguments filed 01/20/2021 have been fully considered but are not persuasive regarding the previously applied grounds of prior art rejection. Applicant argues that Schmidt does not teach a solid SiOC material that is free of impurities and consists essentially of SiOC. This is supposedly because Schmidt does not contain a specific teachings as to the need for purity. However, the lack of explicit mention of impurities or of a need for purity by Schmidt does not constitute a showing that such impurities are present. The presence of impurities cannot be merely assumed based on the lack of specific mention that they are absent. To do so would be to impart teachings simply not present into the Schmidt reference. Applicant does not provide any reason why the Schmidt material would contain these materials that it is not taught to have; thus, applicant’s contention regarding any impurities in the Schmidt material is based solely on a feature applicant believes the prior art material to have. Such a contention does not constitute the necessary evidentiary threshold that would be required to show that the Schmidt SiOC material does not consist essentially of SiOC. The plain teaching in Schmidt as to this composition cannot be overcome by a mere assertion. 
	Applicant further contends that because Schmidt teaches that the inventive ceramic layer can be other compositions such as SiC, a material consisting essentially of SiOC is not taught. This is not found to be convincing because the fact that Schmidt teaches other possibilities than SiOC is not the same as a teaching of these other materials being mixed with SiOC. Schmidt is explicit in stating that the ceramic can be a combination, or that it need not be. Thus, applicant’s citation of a section of Schmidt wherein multiple compositional embodiments are mentioned in proximity is not a persuasive showing that these other compositions are somehow inherently mixed with the SiOC embodiment. Applicant further cites embodiments wherein the intermediate layer includes Hf or “other materials;” as above, however, the presence of embodiments in Schmidt wherein other components are present does not remove from the prior art teaching the embodiments taught wherein said layer is SiOC only, and thus consists essentially of SiOC. 
	Applicant cites paragraph [0018] of Schmidt, claiming that it teaches that the intermediate layer should share an element with the protective layer. This is seemingly meant to indicate that the intermediate SiOC layer must contain a (presumably non-Si, O, or C) element from the protective layer. However, paragraph [0018] actually teaches that if the intermediate layer contains Hf of “other materials,” these components can also be present in the protective layer. As discussed above, a teaching in Schmidt of an embodiment wherein non Si/O/C elements are present is not an indication that these are the only embodiments taught, but instead merely one of a small and finite number of embodiments that include embodiments wherein the intermediate layer does only contain SiOC. As such, it is clear that Schmidt paragraph [0018] is meant to indicate that in those embodiments wherein Hf, etc. is present, it may also be added to the protective layer. The paragraph is not a teaching that some element from the protective layer is always added to the intermediate, SiOC layer, and thus is not a teaching that a material consisting essentially of SiOC is not taught. 
	Applicant’s contention that Schmidt “must be viewed as a whole […]” is not found to be persuasive because it essentially reiterates that arguments discussed above. The “entirety” of the teaching includes embodiments wherein the intermediate layer is SiOC along with other elements, but also embodiments wherein these other elements are not present. Therefore, the entirety of the Schmidt teaching includes these SiOC-only embodiments that applicant is discounting in their remarks. The list of metals and glasses taught by Schmidt to be present in the protective layer and cited by applicant is immaterial to the composition of the intermediate layer. As shown above, the paragraph cited by applicant is a teaching that additionally intermediate layer components can be placed into the protective layer, if present. It is clearly not a teaching that any component that may be found in the protective layer is necessarily also placed into the intermediate layer. These arguments based on the misconstruction of paragraph [0018] are therefore also not persuasive. 
	Applicant’s contention regarding Schmidt paragraph [0021] is not persuasive. The paragraph is clear that other materials being present in the intermediate layer is an optional embodiment. This is shown by the use of “if” and by the statement in the same paragraph that silicon oxycarbide may compose to the intermediate layer to the exclusion of other materials. Applicant’s further citations of select embodiments remains unpersuasive at showing that the explicitly taught embodiments of a SiOC-only layer is not obviousness-rendering.  
	Applicant’s discussion of the impurity wording in paragraph [0021] is not persuasive. Contrary to applicant’s paraphrase, the paragraph does not indicate that it’s “okay to have impure SiOC,” but instead states that the intermediate layer is free from all other materials apart from “trace impurities.” Such a material is explicitly one that consists essentially of silicon, carbon, and oxygen. Thus, rather than somehow showing that the Schmidt material is in any way different than that claimed, the section cited by applicant plainly shows that it meets the claim limitations. As such, applicant’s citation shows that applicant’s arguments regarding Schmidt are not persuasive, and the grounds of rejection previously applied are maintained for the reasons set forth above. 
					Conclusion
8.	Claims 1, 4-12, and 23-28 are rejected. Claims 2-3 are objected to. 
9.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW25 March 2021